Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings/Comments
The drawings provided 8/24/20 have been approved.
Allowable Subject Matter
Claims 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are to Neeman (20180314569 and 20140366044). Both references teach mapping names to components (link management) and registers the mapping, see the title and the abstracts of each reference. Neeman also provides for recording the reference and pointer definition in a registry. However, neither reference provides for having its features utilized by each of a plurality of development systems included in a tool chain system or transmit, based on the information of the development management data a link registration instruction for registering the link between the items of the development management data to the plurality of development systems.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720.  The examiner can normally be reached on Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN Q CHAVIS/             Primary Examiner, Art Unit 2193